DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “plastic-like material” is indefinite because it is unclear what properties a material must have to be “like” plastic. See Ex parte Caldwell, 1906 C.D. 58 (Commr’r Pat. 1906); and, MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16, 23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (WO 2016/117148). The Ishida ‘148 reference discloses a screw feeder adapted to be used in relation with a combination weigher (paragraph 1, figure 1), where the combination weigher comprises a dispersion unit, and a plurality of trenches surrounding the dispersion unit (Figure 2), where each of the plurality of trenches comprise an infeed end and a releasing end where each of the trenches have a circular sector like shaped bottom portion (Figure 2), where the dispersion unit is adapted to radially disperse food products into the trenches at their receiving ends (Figure 2), where at each trench the received food product is advanced by said screw feeder towards the releasing end (Figure 2), and is designed such that it has a polygon cross sectional shape having three or more edges (paragraph 64).
	With respect to claim 23, see Figure 3.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 17-22, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (WO 2016/117148) in view of Cabinplant (EP 1698868). With respect to claims 17 & 18, the Ishida ‘148 reference does not expressly state that the screw feeder is made from a material that is softer than the material that the trenches is made of, but the Cabinplant ‘868 reference shows that this was known, when it states that plastic was a common alternative material to use (paragraph 0010), and it would .
	With respect to claim 19, the examiner notes that practically any material, including metal and/or plastic, is going to be “flexible” under the right conditions.
	With respect to claim 20, it would have been obvious to the ordinary practioner to optimize the properties of the material that the screw feeder was made from through routine trial and error.  See MPEP § 2144.05(II).
	With respect to claims 21 and 22, although Ishida ‘148 states that the cross sectional shape of the screw feeder can be any polygonal shape, it does not expressly mention a trapezoidal shape. Since there are a finite and somewhat limited number of polygonal shapes that would be practical to use for the cross sectional shape of the screw feeder, it would have been obvious to try different shapes until the optimum shape was discovered through routine trial and error.
	With respect to claim 28, it has already been discussed, above, why it would have been obvious to make the screw feeder from plastic.
	With respect to claim 29, it would have been obvious to the ordinary practioner to optimize to length of the screw feeder through routine trial and error.  See MPEP § 2144.05(II).


Conclusion
Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856